Haul, Judge.
The State Board of Workmen’s Compensation made and the superior court affirmed an award authorizing compensation on account of a change in condition based on a finding that the claimant became partially disabled after resuming his employment following an injury at work. There was evidence that, after the claimant had resumed employment receiving his regular salary from the employer for about a year following the injury and a month’s total disability, the employer terminated his employment; that physical disability from the injury continued during the employment and had not ceased at the time it was terminated; and that the claimant had been unable to work since his employment was terminated except for some intermittent odd jobs from which he earned small sums.
Disability in the workmen’s compensation law means impairment of earning capacity. Sears, Roebuck & Co. v. Wilson, 215 Ga. 746, 753 (113 SE2d 611); Brazier v. U. S. Fidel. &c. Co., 99 Ga. App. 588, 591 (109 SE2d 309); General Motors Corp. v. Harrison, 107 Ga. App. 667, 670 (131 SE2d 234). Though there was some evidence that the claimant’s employment was terminated for a reason other than his physical disability resulting from the injury, this and the other evidence did not demand a finding that the injury caused no impairment of his earning capacity.
The evidence supports an award to the claimant for partial disability.

Judgment affirmed.


Bell, P. J., and Quillian, J., concur.

Swift, Currie, McGhee & Hiers, Glover McGhee, for appellants.
Robinson, Thompson, Buice & Harben, Frank Strickland, Jr., for appellee.